        Case 1:19-cv-00541-SCY-LF Document 68 Filed 07/20/20 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

MARIAM JIRON, individually and
as Parent and Next Friend of
J.G., a Minor, and E.G., a Minor,

       Plaintiffs,

vs.                                                                  CIV 19-541 SCY/LF

SETH ROTH, in his individual
capacity, ANTOINETTE CARABAJAL,
in her individual capacity, and
CITY OF ALBUQUERQUE,

       Defendants.

                        MEMORANDUM OPINION AND ORDER
                      DENYING PLAINTIFFS’ RULE 56(D) MOTION

       THIS MATTER comes before the Court on “Plaintiffs’ Rule 56(d) Motion to Deny

Defendants’ Motion for Summary Judgment or, in the Alternative, Defer Ruling on the Motion,”

filed June 18, 2020 (Doc. 62), and fully briefed July 8, 2020 (Docs. 65, 66). Pursuant to 28

U.S.C. § 636(c) and Fed. R. Civ. P. 73(b), the parties have consented to me serving as the

presiding judge and entering final judgment. Docs. 3, 6, 7. Having considered the parties’

arguments and all relevant authority, the Court denies Plaintiffs’ Rule 56(d) Motion.

                                        BACKGROUND

       Plaintiffs bring this lawsuit alleging that on February 12, 2019, Albuquerque Police

Department (“APD”) officers came to Plaintiff Mariam Jiron’s house to conduct a child welfare

check and proceeded to conduct a warrantless search of her house while yelling at her and

threatening her with arrest. Doc. 4 ¶¶ 21, 28, 33, 37. Plaintiffs filed their Complaint on June 12,




                                                 1
        Case 1:19-cv-00541-SCY-LF Document 68 Filed 07/20/20 Page 2 of 8



2019, Doc. 1, and their Amended Complaint on June 19, 2019, Doc. 4.1 On October 9, 2019, the

Court held a scheduling conference and entered a Scheduling Order setting discovery parameters

and case management deadlines. Doc. 17. The parties proceeded to engage in written discovery.

See Docs. 20, 24, 28, 36, 37, 42, 44, 46, 57.

       On June 18, 2020, Defendants filed a Motion for Summary Judgment arguing that they

are entitled to qualified immunity on Plaintiffs’ claims for unlawful search and seizure, free

speech retaliation, and failure to intervene, and are entitled to summary judgment on Plaintiffs’

state law tort claims. Doc. 59. Defendants argue, in part, that they are entitled to qualified

immunity because they entered the house with Plaintiff Jiron’s consent. Doc. 59 at 10. Because

Defendants raised qualified immunity, the Court stayed discovery pending resolution of the

Motion for Summary Judgment. Doc. 63. The present Rule 56(d) motion concerns Plaintiffs’

request to depose the defendant officers; depositions Plaintiffs assert they need before filing a

response to the Motion for Summary Judgment.2 Doc. 62.

                                   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56(d), formerly Rule 56(f), provides that

       If a nonmovant shows by affidavit or declaration that, for specified reasons, it
       cannot present facts essential to justify its opposition, the court may: (1) defer
       considering the motion or deny it; (2) allow time to obtain affidavits or declaration
       or to take discovery; or (3) issue any other appropriate order.




1
 With leave of the Court, Plaintiffs filed a redacted Second Amended Complaint on April 21,
2020, Doc. 51, but later withdrew it, Doc. 58.
2
 The parties stipulated to an extension of briefing on the Motion for Summary Judgment: if
Plaintiffs’ Rule 56(d) Motion is granted, Plaintiffs will have 16 days after the depositions are
complete to file a response; if Plaintiffs’ Rule 56(d) Motion is denied, Plaintiffs will have two
weeks from the denial Order to file their response. Doc. 64.
                                                  2
        Case 1:19-cv-00541-SCY-LF Document 68 Filed 07/20/20 Page 3 of 8



The non-movant has the burden to show that additional discovery is necessary. Martin v. Cty. of

Santa Fe, 626 F. App’x 736, 740 (10th Cir. 2015).

       A Rule 56(d) declaration must meet four requirements. Valley Forge Ins. Co. v. Health

Care Mgmt. Partners, Ltd., 616 F.3d 1086, 1096 (10th Cir. 2010). First, the declaration must

identify “the probable facts not available.” Id. (citation omitted). Second, the declaration must

state “why those facts cannot be presented currently.” Id. That the movant has exclusive control

over the needed information weighs in favor of Rule 56(d) relief; however, exclusive control is

just one factor and does not grant automatic relief. Price ex rel. Price v. W. Res., Inc., 232 F.3d

779, 783-84 (10th Cir. 2000). Third, the declaration must specify “what steps have been taken to

obtain these facts.” Valley Forge Ins. Co., 616 F.3d at 1096 (citation omitted). And fourth, the

declaration must explain “how additional time will enable [the party] to obtain those facts and

rebut the motion for summary judgment.” Id. “A party may not invoke Fed. R. Civ. P. 56[(d)] by

merely asserting that discovery is incomplete or that specific facts necessary to oppose summary

judgment are unavailable. Rather, the party must demonstrate precisely how additional discovery

will lead to a genuine issue of material fact.” Ben Ezra, Weinstein, & Co., Inc., v. Am. Online

Inc., 206 F.3d 980, 987 (10th Cir. 2000).

       Additionally, in this case, because Defendants have now raised qualified immunity,

“there is a strong policy justification for staying discovery and for refusing requests for

additional discovery. . . .” Martin, 626 F. App’x at 740. The Tenth Circuit explained that

       [q]ualified immunity is an entitlement not to stand trial or face the other burdens of
       litigation. The privilege is an immunity from suit rather than a mere defense to
       liability; and like an absolute immunity, it is effectively lost if a case is erroneously
       permitted to go to trial. Accordingly, qualified immunity questions should be
       resolved at the earliest stage in litigation. Even such pretrial matters as discovery
       are to be avoided if possible, as inquiries of this kind can be peculiarly disruptive
       of effective government.



                                                  3
        Case 1:19-cv-00541-SCY-LF Document 68 Filed 07/20/20 Page 4 of 8



Jiron v. City of Lakewood, 392 F.3d 410, 414 (10th Cir. 2004) (emphasis in original) (internal

quotations omitted). Therefore, “[w]hen the summary judgment motion is based on qualified

immunity, the non-movant’s Rule 56(d) affidavit must also demonstrate a connection between

the information he would seek in discovery and the validity of the defendant’s qualified

immunity assertion.” Gutierrez v. Cobos, 841 F.3d 895, 908 (10th Cir. 2016) (internal quotations

omitted). In other words, “the plaintiff bears the burden of demonstrating how such discovery

will raise a genuine fact issue as to the defendants’ qualified immunity claim.” Martin, 626 F.

App’x at 740 (internal quotation omitted).

                                           DISCUSSION

       Plaintiffs attach to their Motion an affidavit from their counsel, Margaret Strickland. Doc.

62 at 5-6. In this affidavit, Ms. Strickland avers “Plaintiffs need to take the Officer Depositions

because they have made sworn statements that seemingly exculpate themselves from liability.

Plaintiffs need these depositions in order to respond to the Defendants’ Motion for Summary

Judgement.” Doc. 62 at 6 ¶ 9. In other words, Plaintiffs do not seek specific facts but seek to

challenge the self-serving facts that Defendants have presented. Yet, their conclusory assertion

does not “demonstrate precisely how additional discovery will lead to a genuine issue of material

fact.” Ben Ezra, Weinstein, & Co., Inc., 206 F.3d at 987.

       Defendants pointed out this deficiency in their response to the Rule 56(d) Motion and

Plaintiffs therefore attach a revised affidavit to their reply. Doc. 66 at 9-12. The revised affidavit

mirrors the original, except that it adds a list of questions that Plaintiffs seek to ask the defendant

officers at their depositions. Doc. 66 at 11. As an initial matter, “a party waived issues and

arguments raised for the first time in a reply brief.” Gutierrez, 841 F.3d at 902. However, in

considering Rule 56(d)’s requirements and binding authority related to discovery in qualified



                                                   4
        Case 1:19-cv-00541-SCY-LF Document 68 Filed 07/20/20 Page 5 of 8



immunity cases, the Court concludes that, even considering the revised affidavit, Plaintiffs have

not made a sufficient case for Rule 56(d) discovery.

        Considering the first factor (identification of probable facts not available), by providing a

list of questions they seek to ask, Plaintiffs identify the information they would like to obtain

through the depositions. And while Plaintiffs identify facts they seek, they do not explain why

these facts are not otherwise available. The factor 1 question of identifying facts not otherwise

available blends into the factor 2 question of why those facts cannot be presented currently.

Stated differently, the second part of factor 1 and factor 2 essentially both ask: do Defendants

have exclusive control over facts Plaintiffs need to defend against Defendants’ motion for

summary judgment and assertion of qualified immunity? It would be inherently unfair to require

Plaintiffs to present facts necessary to defend against Defendants’ assertion of qualified

immunity but then deny Plaintiffs the means to obtain those facts.

        This was the situation that existed in the primary case Plaintiffs cite in support of their

Rule 56(d) motion, Saiz v. Franco, No. 15-CV-587-MCA-WPL, 2017 WL 3405608, at *1

(D.N.M. Mar. 23, 2017). There, the plaintiff, an inmate at the Penitentiary of New Mexico, sued

the warden, German Franco, in his personal capacity based on allegations that Franco was

personally involved in wrongfully placing plaintiff in solitary confinement and causing him to

lose his good time. Id. The district court pointed out that, to defend against Franco’s assertion of

qualified immunity, the plaintiff had to present facts demonstrating that Franco personally

participated in the violation of his rights. Id. at *4. As the district court further noted, information

about Franco’s personal involvement was in Franco’s exclusive control and the only information

available to the plaintiff was from Franco’s self-serving affidavit. Id. The district court

concluded, “to grant the Defendant, the warden of PNM, qualified immunity on the basis of his



                                                   5
        Case 1:19-cv-00541-SCY-LF Document 68 Filed 07/20/20 Page 6 of 8



self-serving affidavit, and limited other information selected by him, without affording Plaintiff

the benefit of the opportunity to develop material facts about his knowledge and involvement

would be unconscionable.” Id.

       The current case presents a different situation. Here, in addition to the affidavits of the

officers, the Plaintiffs have the lapel camera recordings that captured the interaction. Although,

as Plaintiffs points out, the lapel camera is imperfect in that it does not capture the entire scene

(and, according to Plaintiffs, the defendant officers turned off the audio for a portion of the

encounter), the video and audio available provide a great deal of information. More importantly,

however, Plaintiff Jiron can herself testify about her entire interaction with the defendant

officers, including those interactions related to the issue of consent.

       Although deposing the defendant officers could possibly provide Plaintiffs with

information Plaintiffs might use to cast doubt on the defendants officers’ version of events, at the

summary judgment stage the Court does not make credibility determinations and draws all

reasonable factual inferences in favor of the non-moving party. See S.E.C. v. Thompson, 732

F.3d 1151, 1156-57 (10th Cir. 2013) (internal quotation marks omitted); Hansen v. PT Bank

Negara Indonesia, 706 F.3d 1244, 1251 (10th Cir. 2013). If Plaintiff Jiron has a recollection of

the interaction that differs from the officers’ account, Plaintiffs have the present ability to offer

this competing version of events. This undermines Plaintiffs’ contention that answers to the

listed questions are needed to “provide facts that indicate Plaintiffs did not consent to the

Officer,” which is “closely related to the validity of the Defendants[’] Motion for Summary

Judgment.” Doc. 66 at 11 ¶¶ 13-14. In sum, while not a dispositive factor, the second factor the

Court must consider in evaluating Plaintiffs’ Rule 56(d) motion weighs in favor of Defendants.




                                                   6
        Case 1:19-cv-00541-SCY-LF Document 68 Filed 07/20/20 Page 7 of 8



See Gutierrez, 841 F.3d at 909 (Rule 56(d) movant must specify how information sought is

“essential to their summary judgment opposition.”).

       In not acknowledging that they could obtain and present information through Plaintiff

Jiron, Plaintiffs have also not satisfied the third factor the Court must consider: specifying what

steps have been taken to obtain the facts they seek. Finally, considering the fourth factor,

Plaintiffs have explained how additional time will enable them to obtain additional information

from the defendant officers. But, it appears that Plaintiffs seek to depose the defendant officers in

the hopes of obtaining impeachment information rather than to obtain facts unknown to them that

they cannot otherwise obtain.3 The defendant officers’ affidavits already provide a fairly detailed

account of their version of circumstances related to the issue of consent. Although Plaintiffs may

disagree with the officers’ account, the officers’ affidavits are responsive to most of the

questions Plaintiffs’ posit. The lapel recordings then further supplement this information. And,

most importantly, Plaintiffs have access to Jiron’s independent memory of the entire incident.

Balancing all the factors the Court must and considering Defendants’ assertion of qualified

immunity, the Court finds that Plaintiffs have not presented sufficient justification to warrant

Rule 56(d) discovery.

                                          CONCLUSION

       For these reasons, the Court denies Plaintiffs’ Rule 56(d) Motion to Deny Defendants’

Motion for Summary Judgment or, in the Alternative, Defer Ruling on the Motion (Doc. 62). In




3
 For instance, in their affidavits the officers state that, although they unholstered their guns, they
kept them at their sides, out of Plaintiff Jiron’s view. Doc. 59-1 ¶ 5; Doc. 59-2 ¶ 6. As
justification for the depositions Plaintiffs’ seek, they attach a frame from the video camera they
claim contradicts this statement. Doc. 66 at 5. Questions about this alleged contradiction appear
designed to impeach statements the officers have provided, not to determine what the officers
say happened.
                                                  7
        Case 1:19-cv-00541-SCY-LF Document 68 Filed 07/20/20 Page 8 of 8



accordance with the parties’ Notice of Extension of Briefing (Doc. 64), Plaintiffs shall file their

response to the Motion for Summary Judgment within two weeks from the date of this Order.




                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
                                              Presiding by Consent




                                                 8
